DETAILED ACTION
Claims 1, 4-8 and 11-14 are pending.  Claims 2-3 and 9-10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Application No. 202010635524.3, filed on 7/3/2020. 
Response to Arguments
Applicant’s arguments, filed 9/13/22, have been fully considered but are not persuasive.
With regard to the rejection under 35 U.S.C. § 101, Applicant argues that ‘the complex artificial intelligence recognition algorithms must be performed via the computer. The step of performing the artificial intelligence recognition algorithms cannot be performed by humans’ (page 2) .
It is respectfully submitted that this point is moot because performing the artificial intelligence recognition algorithms is not considered part of the mental process (that is performed by humans) but merely applying the mental process using a computer; see the rejection below for further details.  
Applicant argues that ‘artificial intelligence recognition model is trained according to huge number of training samples… artificial intelligence recognition model can be used to identify very slight differences among the semiconductor detection curves. However, any human cannot identify those slight differences among the semiconductor detection curves, even if he read some semiconductor detection curves before’ (page 2).
It is respectfully submitted that this point is moot because neither the number of training samples nor the ‘slight differences’ between the curves is actually claimed.  Further, note that MPEP 2106.04(a)(2) III indicates that ‘Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.’ and the algorithms are broadly claimed well-known artificial intelligence algorithms.  Using broadly claimed known algorithms on generic computing or processing devices is not considered significantly more, see rejection below for further details. 
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The mapping unit, subdivision unit, etc. recited in claim 8 are interpreted under 35 U.S.C. 112(f) as comprising the hardware elements indicated in the specification.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4-8 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental/mathematical processes (abstract ideas) of processing data to generate other data.  Note that some of the steps involved may be interpreted as abstract mathematical processes, e.g. obtaining a derivative.
Claim 1 recites an automatic detecting method of a manufacturing equipment, i.e. a process, which is a statutory category of invention.  The claim recites: 
aligning the detection curve to the recipe steps, such that the detection curve is divided into a plurality of process segments; 
recognizing a track type of each of the process segments of the detection curve,
searching for at least one peak or at least one valley in each of the process segments, to obtain a plurality of sub-step segments; 
performing a Fault Detection Classification analysis (FDC), according to the sub-step segments, to obtain an analysis result; and 
outputting a predicted health information of the manufacturing equipment based on the analysis result, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving analyzing data (the detection curve), including identifying a type of curve and curve features, to generate predicted health information (abstract data), obtaining a second derivative (a mental/mathematical process), marking, by a positive level marker, a positive level, if the second derivative value is higher than a predetermined positive value, marking, by a negative level marker, a negative level, if the second derivative value is lower than a predetermined negative value; and searching out the peak or the valley according to a change of the positive level and the negative level  that involves steps that may be performed in the human mind, or by a human using a pen and paper and a mathematical process.  Thus the claim recites an abstract idea (mental/mathematical  processes), see MPEP 2106.04(a).  Note that humans are capable of obtaining derivatives (slope of a line) from a plot, e.g. using graph paper or determining the derivative of a formula, e.g. the derivative of x2 = 2x, and marking levels on plots based on evaluation and deciding if areas of curves are peaks or valleys based on a change of level.
This judicial exception is not integrated into a practical application because the additional elements, i.e. obtaining, by at least one sensor, a detection curve (insignificant extra-solution elements – mere data gathering by a generic sensor, see MPEP 2106.05 I A), using artificial intelligence recognition algorithms (applying the exception with a generic computer or processing circuit using a broadly recited known computer algorithm (see MPEP 2106.04(a)(2) III C), outputting the predicted health information (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) and applying the method to manufacturing equipment (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, obtaining, by at least one sensor, a detection curve (insignificant extra-solution elements – mere data gathering by a generic sensor, see MPEP 2106.05 I A), using artificial intelligence recognition algorithms (applying the exception with a generic computer using a broadly recited known computer algorithm (see MPEP 2106.04(a)(2) III C), outputting the predicted health information (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) and applying the method to manufacturing equipment (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea and are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.  Note that manufacturing equipment, including sensors that acquire data, is considered well-understood, routine, and conventional, see for example Pan et al. U.S. Patent Publication No. 20210280400, particularly Fig. 1, or the other references cited below and that artificial intelligence recognition is well-understood, routine, conventional, see for example Sollami U.S. Patent Publication No. 20200097570 [0015] or Wu et al. U.S. Patent Publication No. 20200364485 [0100].
Claim 4 recites making a decision based on data that may be performed by a human. Thus this claim recites an abstract idea.
Claim 5 recites making a decision based on data that may be performed by a human. Thus this claim recites an abstract idea.
Claim 6 merely specifies abstract values for use in the method. Thus this claim recites an abstract idea.
Claim 7 recites merging segments based on their track type (data manipulation based on a decision) that may be performed by a human. Thus this claim recites an abstract idea.
Claim 8 recites an automatic detecting device, i.e. a machine, which is a statutory category of invention.  However, this claim recites a mental process and is rejected, mutatis mutandis, under the same rationale as claim 1.  Note that the judicial exception recited in claim 8 is also not integrated into a practical application because the other additional elements, i.e. applying the method to  the manufacturing equipment comprising at least one sensor (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)), that a chip, circuit, etc. are used to perform the abstract idea (merely applying the exception with a generic technology – see MPEP 2106.04(a) (2) III C) do not impose any meaningful limits on practicing the abstract idea and are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.  Note that manufacturing equipment, including sensors that acquire data, is considered well-understood, routine, and conventional, see for example Pan et al. U.S. Patent Publication No. 20210280400, particularly Fig. 1, or the other references cited below.
Claims 11-14 recite similar limitations to claims 4-7, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 4-7 above.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119